                                                                       USDC SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC #: _________________
 ------------------------------------------------------------- X       DATE FILED: 2/21/2019
                                                               :
CHRISANNE OLIVER, individually and on                          :
behalf of others similarly situated,                           :
                                                               :
                                             Plaintiff,        :
                                                               :       1:18-cv-1794-GHW
                              -against-                        :
                                                               :   MEMORANDUM OPINION
RIO ACQUISITION PARTNERS, LLC, DVD :                                   AND ORDER
XPRESS LLC, and XPRESS RETAIL LLC,                             :
                                                               :
                                             Defendants. :
                                                               :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

I.       Introduction

         Chrisanne Oliver (“Plaintiff”) works as a merchandiser for DVD kiosks owned by Rio

Acquisition Partners, LLC, Xpress Retail, LLC, and DVD Xpress, LLC (collectively “Defendants”),

for which she is compensated at some (unspecified) contractually agreed upon hourly rate. Plaintiff

alleges that Defendants have failed to pay her for some (again, unspecified) additional number of

hours worked, and that these unpaid hours cause her to receive less than the federally mandated

minimum wage as required by the Fair Labor Standards Act (“FLSA”). 29 U.S.C. § 201 et seq.

Because Plaintiff’s complaint contains little more than boilerplate recitations of the elements of the

claims asserted, Plaintiff has failed to plausibly state a claim upon which relief can be granted and

Defendants’ motion to dismiss is GRANTED.

II.      Background

              A. Factual Background

         Plaintiff, a citizen of Idaho, is an employee of Defendants who do business as DVDXpress,

a company that sells DVDs through DVD Rental kiosks primarily in retail/grocery stores around
the country. Am. Compl. (ECF No. 20) ¶¶ 7, 11-12. Plaintiff works as a merchandiser for some of

Defendants’ kiosks.1 Id. ¶ 12. As a merchandiser, Plaintiff’s duties include tasks performed at

Defendants’ kiosks, and tasks performed away from the kiosks. Id. ¶ 13. Plaintiff’s duties away

from the kiosks include receiving, processing, inspecting, watching and cleaning DVDs. Id. Plaintiff

alleges that Defendants regularly fail to compensate Plaintiff for work she does while away from the

kiosks. Critically, however, Plaintiff has not alleged, nor provided even a rough estimate of, how

many hours of uncompensated work she has performed. Id. According to Plaintiff, Defendants’

failure to compensate her for away-from-the-kiosk activities has resulted in her functional hourly

rate dropping below the federally mandated minimum wage of $7.25/hour. E.g., id. ¶ 14. Plaintiff

further alleges that her functional hourly rate is below her agreed upon contractual rate. Id.

However, she has also failed to allege or estimate her agreed upon hourly rate.

              B. Procedural Background

         Plaintiff initially filed a complaint against Rio Acquisition Partners, LLC on February 27,

2018. Compl. (ECF No. 4). Her original complaint alleged six claims—one for an alleged violation

of the Fair Labor Standards Act and five state law claims, most of which implicate New York labor

law. Id. The original complaint, like the amended complaint, failed to allege how many hours the

plaintiff worked for Defendant in a given week, what Defendant was contractually obligated to pay

Plaintiff, or what Plaintiff was actually paid. See, generally, id.

         On June 6, 2018, Plaintiff served her amended complaint. Am. Compl. (ECF No. 20).

Plaintiff’s amended complaint did not remedy any of the deficiencies described above. Id. Indeed,

the Amended Complaint is unchanged but for the addition of identical allegations against two

additional Defendants. Id. Defendants filed their motion to dismiss on August 23, 2018. Mot. to


1
  Plaintiff’s complaint fails to specify whether Plaintiff is currently employed by Defendants. This fact is not
dispositive for this motion, and the Court takes no position on that issue. In the internet of readability, the Court
takes the liberty of using the present tense throughout this opinion.

                                                            2
Dismiss (ECF No. 44). In her opposition, Plaintiff tacitly admitted the inadequacy of her allegations

when she requested leave to amend the complaint to include Plaintiff’s “(1) . . . hourly rate of pay”

and “(2) the number of hours worked per week in violating periods.” Pl.’s Opp. (ECF No. 46) at 5.

III.    Standard of Review

        Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Rule 8 “does not require

detailed factual allegations, but it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. at 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). It is not

enough for a plaintiff to allege facts that are consistent with liability; the complaint must “nudge”

claims “across the line from conceivable to plausible.” Twombly, 550 U.S. at 570.

        In determining the adequacy of a claim under Rule 12(b)(6), a court is generally limited to

“facts stated on the face of the complaint,” “documents appended to the complaint or incorporated

in the complaint by reference,” and “matters of which judicial notice may be taken.” Goel v. Bunge,

Ltd., 820 F.3d 554, 559 (2d Cir. 2016). The court must accept all facts alleged in the complaint as

true and draw all reasonable inferences in the plaintiff’s favor. Burch v. Pioneer Credit Recovery, Inc., 551

F.3d 122, 124 (2d Cir. 2008) (per curiam). Legal conclusions, unlike facts, are not entitled to an

assumption of truth. Iqbal, 556 U.S. at 679. A complaint that offers “labels and conclusions” or

“naked assertion[s]” without “further factual enhancement” will not survive a motion to dismiss.

Id. at 678 (citing Twombly, 550 U.S. at 555, 557).


                                                      3
IV.     Discussion

            A. Fair Labor Standards Act Claim

        Plaintiff’s FLSA claim is dismissed because Plaintiff failed to adequately allege her functional

hourly rate, which is a necessary element of her claim. That failure is compounded by her further

failure to allege facts by which the Court could determine, or even estimate that rate—namely how

much money she was paid by Defendants in a given period, and how many hours she worked during

that period. Accordingly, for the reasons articulated below, the Court dismisses Plaintiff’s FSLA

claim for failing to state a claim upon which relief can be granted.

        The Fair Labor Standards Act, 29 U.S.C. § 206(a)(1)(C), entitles employees to receive at least

$7.25 per hour in wages. “To state a FLSA minimum wage claim, it is sufficient for a plaintiff to

allege facts about her salary and working hours, such that a simple arithmetical calculation can be

used to determine the amount owed per pay period.” Tackie v. Keff Enterprises LLC, No. 14-

CV-2074-JPO, 2014 WL 4626229, at *3 (S.D.N.Y. Sept. 16, 2014). However, mere allegations that a

plaintiff was paid at a rate below the federally mandated minimum rate only “raise the possibility that

Plaintiff[ was] undercompensated in violation of the FLSA and NYLL.” Nakahata v. New York-

Presbyterian Healthcare Sys., Inc., 723 F.3d 192, 201 (2d Cir. 2013). Alone, such “allegations do not

state a plausible claim for such relief.” Id.

        The Second Circuit recently affirmed the dismissal of a deficient pleading analogous to the

one at issue here in Dejesus v. HF Mgmt. Servs., LLC. 726 F.3d 85 (2d Cir. 2013) (discussing failure to

adequately plead an overtime-wage based FLSA claim). In Dejesus, the Second Circuit adopted the

logic of the First Circuit when confronting a case involving a possible violation of FLSA’s overtime

wage provisions:

        The plaintiffs had alleged that they “regularly worked” more than forty hours a week
        and were not properly compensated. The court concluded that such a formulation
        was “one of those borderline phrases” that while not stating an “ultimate legal
        conclusion[ ],” was “nevertheless so threadbare or speculative that [it] fail[ed] to
                                                    4
        cross the line between the conclusory and the factual.” “Standing alone,” the panel
        reasoned, the allegation was “little more than a paraphrase of the statute.” Like the
        allegations in Iqbal, the ones in Pruell were “too meager, vague, or conclusory” to
        survive a motion to dismiss.

Id. at 89 (quoting Pruell v. Caritas Christi, 678 F.3d 10, 12 (1st Cir.2012)).

        Similarly, in this case Plaintiff has made only a conclusory allegation that she was paid below

this minimum threshold and has failed to allege facts sufficient to “nudge” her claim “across the line

from conceivable to plausible.” Twombly, 550 U.S. at 570. Plaintiff has merely alleged that she

received pay which “routinely falls below the minimum wage,” without articulating at what rate she

was paid, or even approximating how many hours she worked. Am. Compl. ¶ 14. Plaintiff “did not

estimate her hours in any or all weeks or provide any other factual context or content. Indeed, her

complaint was devoid of any numbers to consider beyond those plucked from the statute.” Dejesus

726 F.3d at 89. “Whatever the precise level of specificity that was required of the complaint,

[Plaintiff] at least was required to do more than repeat the language of the statute.” Id. This type of

conclusory pleading has been routinely dismissed by courts in this circuit. E.g., Dejesus 726 F.3d at

86 (Plaintiff worked more than 40 hours in “some or all weeks”); Lundy v. Catholic Health System of

Long Island Inc., 711 F.3d 106, 115 (2d Cir. 2013) (Plaintiff “occasionally” worked a shift longer than

40 hours); Amponin v. Olayan America Corp. 2015 WL 1190080, at *1 (S.D.N.Y. 2015) (Plaintiff

“frequently worked past 6:30 p.m.” and she “routinely worked over forty (40) hours per week”),

Johnson v. Equinox Holdings, Inc. 2014 WL 3058438, at *4 (Plaintiff spent between $250 and $500 “at a

time” in uncompensated expenses in unspecified weeks); see also, Pruell 678 F.3d at 12 (Plaintiff

“regularly” worked more than 40 hours in a week).

        Plaintiff has failed to allege or estimate how many hours she worked, how many hours were

uncompensated, and her hourly wage. Her allegations “thus fail[] because of arithmetic: tallying the

plausible factual allegations” the Court has no plausible basis upon which it could conclude that

Plaintiff was paid below the federally established minimum wage. Dejesus, 726 F.3d at 89.
                                                      5
Accordingly, the Court finds that Plaintiff failed to adequately state a claim to relief for inadequate

compensation pursuant to FLSA § 206(a) and dismisses Count One of the Amended Complaint

without prejudice.2

              B. New York Labor Law Claims

         The Court declines to exercise supplemental jurisdiction over Plaintiff’s state law claims,

with the consequence that those claims are also dismissed.3 In addition to Plaintiff’s FLSA claim,

Plaintiff brings five (5) claims under New York State Law. Plaintiff requests that the Court extend

supplemental jurisdiction over those claims pursuant to 28 U.S.C. § 1367(a), which states that “in

any civil action of which the district courts have original jurisdiction, the district courts shall have

supplemental jurisdiction over all other claims that are so related to claims in the action within such

original jurisdiction that they form part of the same case or controversy under Article III of the

United States Constitution.”

         However, under 28 U.S.C. § 1367(c)(3), the exercise of supplemental jurisdiction over

Plaintiff’s remaining state law claims is within the Court’s discretion if it has “dismissed all claims

over which it has original jurisdiction.” The Second Circuit counsels against exercising supplemental

jurisdiction in such a situation: “‘[I]f the federal claims are dismissed before trial, even though not


2
  The Amended complaint does not include uncompensated overtime in its “First Claim for Relief,” which is the
only FSLA claim. Am. Compl at 11-13. However, to the extent that the complaint otherwise alleges a claim for
failure to pay overtime wages as mandated by the FSLA, such a claim would also be inadequately pled. “[I]n order
to state a plausible FLSA overtime claim, a plaintiff must sufficiently allege 40 hours of work in a given workweek
as well as some uncompensated time in excess of the 40 hours.” Dejesus, 726 F.3d at 88. The scant allegations in
the amended complaint are inadequate even compared to overtime cases which were themselves dismissed as
inadequately pled. See Id. at 89 (“In Nakahata, the plaintiffs also had alleged uncompensated work during meal
breaks, training sessions, and extra shift time as evidence of an overtime violation without demonstrating how these
instances added up to forty or more hours in a given week. We therefore concluded that the allegations lacked the
‘specificity’ required, because though they ‘raise[d] the possibility’ of an overtime claim, ‘absent any allegation that
Plaintiffs were scheduled to work forty hours in a given week,’ they did not state a plausible claim for relief.”)
(quoting Nakahata v. New York-Presbyterian Healthcare Sys., Inc., 723 F.3d 192, 201 (2d Cir. 2013).
3
 Plaintiff has not plead that this court has diversity jurisdiction, nor pled facts sufficient for the Court to determine
whether there is complete diversity amongst the parties, or if the amount in controversy exceeds $75,000. 28 U.S.C.
§ 1332.


                                                           6
insubstantial in a jurisdictional sense, the state claims should be dismissed as well.’” First Capital

Asset Mgmt., Inc. v. Satinwood, Inc., 385 F.3d 159, 183 (2d Cir. 2004) (quoting Castellano v. Bd. of Trustees,

937 F.2d 752, 758 (2d Cir. 1991)).

         Having dismissed all of Plaintiff’s claims based on a federal question under 28 U.S.C. § 1331,

and there being no other basis for federal jurisdiction over this case, the Court declines to exercise

its supplemental jurisdiction over Plaintiff’s remaining state law claims. See 28 U.S.C. § 1367(c)(3).

Accordingly, those claims are dismissed without prejudice.

            C. Leave to Amend

         Motions to amend are governed by Fed. R. Civ. P. 15, which provides that “leave to amend a

pleading should be freely granted ‘when justice so requires.’” Agerbrink v. Model Service LLC, 155

F.Supp.3d 448, 452 (S.D.N.Y. 2016). Under this standard, a motion to amend should be denied

only if the moving party has unduly delayed or acted in bad faith, the opposing party will be unfairly

prejudiced if leave is granted, or the proposed amendment is futile. Id. Given this liberal standard,

Plaintiff is granted leave to amend her complaint to remedy the deficiencies identified in this

opinion.

    V.      Conclusion

         Defendant’s Motion to Dismiss is GRANTED and Plaintiff’s claims are all dismissed

without prejudice. Plaintiff is granted leave to serve an amended complaint no later than thirty days

following the date of this order.

         The Clerk of Court is directed to terminate the motion pending at docket number 44.

         SO ORDERED.

Dated: February 21, 2016
New York, New York                                 __________________________________
                                                         GREGORY H. WOODS
                                                         United States District Judge



                                                      7
